__________
 
 
SHARE EXCHANGE AGREEMENT






Among:




TECHMEDIA ADVERTISING, INC.






And:




TECHMEDIA ADVERTISING MAURITIUS






And:




THE SHAREHOLDERS OF
TECHMEDIA ADVERTISING MAURITIUS












__________






 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT




THIS SHARE EXCHANGE AGREEMENT is dated and made for reference effective as fully
executed on this 27th day of July, 2009.




BETWEEN:




TECHMEDIA ADVERTISING, INC., a corporation organized under the laws of the State
of Nevada and having an address for notice and delivery located at c/o 62 Upper
Cross Street, #04-01, Singapore  058353


(the “Acquirer”);
OF THE FIRST PART


AND:


TECHMEDIA ADVERTISING MAURITIUS, a corporation organized under the laws of
Mauritius and having an address for notice and delivery located at c/o Appleby
Management (Mauritius) Ltd., 8th Floor, Medine Mews, La Chaussée Street, Port
Louis, Mauritius


(the “Company”);
OF THE SECOND PART


AND:


TERNES CAPITAL LTD., a shareholder of TechMedia Advertising Mauritius, having an
address for notice and delivery located at P.O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands


(“Ternes”);
OF THE THIRD PART






AND:


 
2

--------------------------------------------------------------------------------

 
JOHNNY LIAN TIAN YONG, a shareholder of TechMedia Advertising Mauritius, having
an address for notice and delivery located at Blk 84 Jalan Daud #06-01 Windy
Heights Singapore 419593




(“Johnny”)
OF THE FOURTH PART


AND:


ONEMEDIA LIMITED, a shareholder of TechMedia Advertising Mauritius, having an
address for notice and delivery located at 10A Gemmill Lane, Singapore 069251


(“OneMedia”)
OF THE FIFTH PART


(Ternes, Johnny and OneMedia each being hereinafter singularly referred to as a
“Vendor” and collectively referred to as the “Vendors” as the context so
requires);


(the Vendors, the Company and the Acquirer being hereinafter singularly also
referred to as a “Party” and collectively referred to as the “Parties” as the
context so requires).


WHEREAS:


A.                      The Company is a body corporate subsisting under and
registered pursuant to the laws of Mauritius;


B.                      The Company is the sole beneficial shareholder of
TechMedia Advertising (India) Private Limited (“TM India”), a company organized
under the laws of India, or is in the process of acquiring the beneficial
interest in all of the issued and outstanding shares in the capital of TM India,
which is engaged in selling outdoor advertising on billboards and digital signs
in India located in high traffic locations, which locations range from
transportation vehicles, commercial buildings, supermarkets and restaurants, by
partnering with media space owners (the “Company’s Business”);


 
3

--------------------------------------------------------------------------------

 
C.                      The Vendors are, or will prior to Closing, become the
legal and beneficial owner of all of the issued and outstanding shares in the
capital of the Company; the particulars of the registered and beneficial
ownership of such Company Stock being set forth in Schedule “A” which is
attached hereto and which forms a material part hereof;


D.                      The Parties hereto have agreed to enter into this Share
Exchange Agreement (the “Agreement”) which formalizes, amends and replaces, in
its entirety, the Letter of Intent, dated March 13, 2009, and which clarifies
their respective duties and obligations in connection with the acquisition by
the Acquirer from the Vendors of all of the issued and outstanding shares in the
capital of the Company (the “Company Stock”) together with the further
development of the Company’s Business as a consequence thereof;


E.                      The exchange of Company Stock for Acquirer Stock is
intended to constitute a tax-free reorganization under Section 368 of the
Internal Revenue Code of 1986, as amended (the “Code”), or such other tax free
reorganization exemptions that may be available under the Code; and


F.                      The exchange of Company Stock for Acquirer Stock will be
conducted concurrently with the cancellation of 24,000,000 shares of the
Acquirer’s common stock with a par value of US$0.001 per share, held by Mr. Alan
Goh, CEO of the Acquirer.




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
promises, covenants and agreements herein contained, THE PARTIES HERETO COVENANT
AND AGREE WITH EACH OTHER as follows:




Article 1
DEFINITIONS




1.1                      Definitions.   For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
the following words and phrases shall have the following meanings:


 
(a)
“Action” has the meaning ascribed to it in Article “4.1(q)” hereinbelow;



 
(b)
“Acquirer” means TechMedia Advertising, Inc., a corporation organized under the
laws of the State of Nevada, or any successor company, however formed, whether
as a result of merger, amalgamation or other action;



 
(c)
“Acquirer Commission Documents” has the meaning ascribed to it in Article
“4.1(m)” hereinbelow;

 
 
4

--------------------------------------------------------------------------------

 

 
 
(d)
“Acquirer’s Financial Statements” has the meaning ascribed to it in Article
“4.1(n)” hereinbelow;



 
(e)
“Acquirer’s Ratification” has the meaning ascribed to it in Article “5.1(a)”
hereinbelow;



 
(f)
“Acquirer Stock” means the 24,000,000 shares of common stock of the Acquirer to
be issued and delivered to the Vendors on a pro rata basis in Consideration for
the Company Stock, representing 53.4% of the total issued and outstanding shares
of common stock of the Acquirer post-Closing and subsequent to the concurrent
cancellation of 24,000,000 shares by the Acquirer’s current officer and
director;



 
(g)
“Agreement” means this “Share Exchange Agreement” as entered into among the
Vendors, the Company and the Acquirer herein, together with any amendments
thereto and any Schedules as attached thereto;



 
(h)
“Board of Directors” means, as applicable, the respective Board of Directors of
each of the Parties hereto as duly constituted from time to time;



 
(i)
“business day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed;



 
(j)
“Closing” has the meaning ascribed to it in Article “6.1” hereinbelow;



 
(k)
“Closing Date” has the meaning ascribed to it in Article “6.1” hereinbelow;



 
(l)
“Code” has the meaning ascribed to it in recital “E.” hereinabove;



 
(m)
“Commission” means the United States Securities and Exchange Commission;



 
(n)
“Company” means TechMedia Advertising Mauritius, a corporation organized under
the laws of Mauritius, or any successor company, however formed, whether as a
result of merger, amalgamation or other action;



 
(o)
“Company’s Business” has the meaning ascribed to it in recital “B.” hereinabove;

 
 
5

--------------------------------------------------------------------------------

 

 
 
(p)
“Company Stock” has the meaning ascribed to it in recital “D.” hereinabove; the
particulars of the registered and beneficial ownership of such Company Stock
being set forth in Schedule “A” which is attached hereto;



 
(q)
“Consideration” has the meaning ascribed to it in Article “2.2” hereinbelow;



 
(r)
“Defaulting Party” and “Non-Defaulting Party” have the meanings ascribed to them
in Article “12” hereinbelow;



 
(s)
“Encumbrances” means mortgages, liens, charges, security interests, encumbrances
and third party claims of any nature;



 
(t)
“Exchange Act” means the Securities Exchange Act of 1934, as amended;



 
(u)
“Execution Date” means the actual date of the complete execution of this
Agreement and any amendment thereto by all Parties hereto as set forth on the
front page hereof;



 
(v)
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements);



 
(w)
“Indemnified Party” and “Indemnified Parties” have the meanings ascribed to them
in Article “7.1” hereinbelow;



 
(x)
“Intellectual Property” means all rights and interests to all patents, patents
pending, inventions, know-how, any operating or identifying name or registered
or unregistered trademarks and trade names, all computer programs, licensed
end-user software, source codes, products and applications (and related
documentation and materials) and other works of authorship (including notes,
reports, other documents and materials, magnetic, electronic, sound or video
recordings and any other work in which copyright or similar rights may subsist)
and all copyrights (registered or unregistered) therein, industrial designs
(registered or unregistered), franchises, licenses, authorities, restrictive
covenants or other industrial or intellectual property;

 
 
6

--------------------------------------------------------------------------------

 

 
 
(y)
“Material Adverse Effect” shall mean any event, occurrence, change in facts,
conditions or other change or effect which has resulted or could reasonably be
expected to be materially adverse to the Acquirer. For the purposes hereof, an
event, occurrence, change in facts, conditions or other change or effect which
has resulted or could reasonably be expected to result in a suit, action,
charge, claim, demand, cost, damage, penalty, fine, liability or other adverse
consequence of at least US$250,000 shall be deemed to constitute a “Material
Adverse Effect”;



 
(z)
“OTCBB” means the Over-the-Counter Bulletin Board;



 
(aa)
“Parties” or “Party” means, respectively, the Vendors, the Company and/or the
Acquirer hereto, as the case may be, together with their respective successors
and permitted assigns as the context so requires;



 
(bb)
“person” or “persons” means an individual, corporation, partnership, party,
trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;



 
(cc)
“Regulatory Authorities” means any public authority or governmental
agency responsible for exercising autonomous authority in enforcing statutes or
regulations in relation to matters relating to the transactions contemplated
herein;



 
(dd)
“Securities Act” means the Securities Act of 1933, as amended;



 
(ee)
“Takeover” means that transaction or series of transactions pursuant to which
the Acquirer will acquire all of the Company Stock of the Company from the
Vendors in exchange for the issuance by the Acquirer of 24,000,000 shares of
common stock of the Acquirer and all matters necessarily ancillary thereto;



 
(ff)
“Time of Closing” means 2:00 o’clock, p.m. (New York City Time) on the Closing
Date; and



 
(gg)
“Vendors” means the shareholders of the Company who have executed this Agreement
as a Party hereto.





1.2                      Schedules. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedules which are attached to this Agreement and
which form a material part hereof:
 
 
7

--------------------------------------------------------------------------------

 
                                                   

  Schedule Description
 
Schedule “A”
Company Stock and Vendors;

 
Schedule “B”
Financial Statements;



1.3                      Interpretation. For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:


 
(a)
the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of this Agreement;



 
(b)
any reference to an entity shall include and shall be deemed to be a reference
to any entity that is a permitted successor to such entity; and



 
(c)
words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.





Article 2
EXCHANGE OF SHARES




2.1                      Exchange by Vendors.   Subject to the terms and
conditions hereof and based upon the representations and warranties contained in
Articles “3” and “4” hereinbelow and prior satisfaction of the conditions
precedent which are set forth in Article “5” hereinbelow, the Vendors hereby
agree to assign, sell and transfer at the Closing Date (as hereinafter
determined) all of their respective rights, entitlements and interests in and to
the Company Stock to the Acquirer and the Acquirer hereby agrees to acquire all
of the Company Stock from the Vendors on the terms and subject to the conditions
contained in this Agreement.


2.2                      Consideration.   The aggregate consideration (the
“Consideration”) for all of the Company Stock will be satisfied by way of the
issuance and delivery by the Acquirer to the Vendors at the Closing Date, in
accordance with Article “2.3” hereinbelow, of an aggregate of 24,000,000 shares
of common stock in the capital of the Acquirer (the “Acquirer Stock”) on a pro
rata basis in accordance with each Vendors percentage ownership in the Company.


2.3                      Resale Restrictions.   The Vendors hereby acknowledge
and agree that the Acquirer makes no representations as to any resale or other
restriction affecting the Acquirer Stock and that it is presently contemplated
that the Acquirer Stock will be issued by the Acquirer to the Vendors in
reliance upon the registration and prospectus exemptions contained in the
Securities Act, or “Regulation S” promulgated under the Securities Act which
will impose a trading restriction in the United States on the Acquirer Stock for
a period of at least 6 months from the Closing Date (as hereinafter determined).


 
8

--------------------------------------------------------------------------------

 


Article 3
REPRESENTATIONS AND WARRANTIES BY THE VENDORS




3.1                      General Representations and Warranties by the
Vendors.   In order to induce the Acquirer to enter into and consummate this
Agreement, the Vendors severally represent and warrant to the Acquirer, with the
intent that the Acquirer will rely thereon in entering into this Agreement and
in concluding the transactions contemplated herein, that in respect of the
Company, to the best of the knowledge, information and belief of each of the
Vendors, after having made due inquiry:


 
(a)
it is duly organized under the laws of its respective jurisdiction of
incorporation and is validly existing and in good standing with respect to all
statutory filings required by the applicable corporate laws;



 
(b)
it is qualified to do business in those jurisdictions where it is necessary to
fulfill its obligations under this Agreement and it has the full power and
authority to enter into this Agreement and any agreement or instrument referred
to or contemplated by this Agreement;



 
(c)
it has the requisite power, authority and capacity to own and use all of its
respective business assets and to carry on its respective business as presently
conducted by it and to fulfill its respective obligations under this Agreement;



 
(d)
the execution and delivery of this Agreement and the agreements contemplated
hereby have been duly authorized by all necessary action, corporate or
otherwise, on its respective part;



 
(e)
there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;



 
(f)
this Agreement constitutes a legal, valid and binding obligation of it
enforceable against it in accordance with its terms, except as enforcement may
be limited by laws of general application affecting the rights of creditors;

 
 
9

--------------------------------------------------------------------------------

 

 
 
(g)
no proceedings are pending for, and it is unaware of, any basis for the
institution of any proceedings leading to its respective dissolution or winding
up, or the placing of it in bankruptcy or subject to any other laws governing
the affairs of insolvent companies or persons;



 
(h)
the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof does not and
will not:



 
(i)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of its respective organizational documents;



 
(ii)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any Court or governmental authority, domestic or foreign, to which it
is subject, or constitute or result in a default under any agreement, contract,
license, permit, or commitment to which it is a party;



 
(iii)
give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract, license or commitment to which it is a
party;



 
(iv)
give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets; or



 
(v)
constitute a default by it, or any event which, with the giving of notice or
lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of it which would give any party to that agreement, contract, indenture or other
instrument the right to accelerate the maturity for the payment of any amount
payable under that agreement, contract, indenture or other instrument; and



 
(i)
neither this Agreement nor any other document, certificate or written statement
furnished to the Acquirer by or on behalf of any of the Vendors or the Company
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading;

 
 
10

--------------------------------------------------------------------------------

 

 
 
(j)
this Agreement has been duly authorized, executed and delivered by the Vendors
and the Company and is a legal, valid and binding obligation of each of the
Vendors and the Company, enforceable against each of the Vendors and/or the
Company, as the case may be, by the Acquirer in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency and other laws
affecting the rights of creditors generally and except that equitable remedies
may be granted only in the discretion of a court of competent jurisdiction;



 
(k)
no person other than the Acquirer has any written or oral agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement, or option for the purchase or acquisition from the
Vendors of any of the Company Stock;



 
(l)
the Company Stock is beneficially owned by the Vendors with good and marketable
title thereto free of all Encumbrances and is registered in the books of the
Company in the name of the Vendors and, without limitation thereto, none of the
Company Stock is subject to any voting trust, unanimous shareholders agreement,
other shareholders agreements, pooling agreements or voting agreements;



 
(m)
upon completion of the transactions contemplated by this Agreement, all of the
Company Stock will be owned by the Acquirer as the beneficial owner of record,
with good and marketable title thereto (except for such Encumbrances as may have
been granted by the Acquirer); and



 
(n)
the Company is, or is in the process of becoming, the sole beneficial
shareholder of TM India, a company organized under the laws of India.



3.2                      Survival of the Representations and Warranties by each
of the Vendors.   To the extent they have not been fully performed at or prior
to the Time of Closing, each and every representation and warranty of the
Vendors contained in this Agreement and any agreement, instrument, certificate
or other document executed or delivered pursuant to this Agreement shall:


 
(a)
be materially true and correct on and as of the Closing Date with the same force
and effect as though made or given on the Closing Date;

 
 
11

--------------------------------------------------------------------------------

 

 
 
(b)
remain in full force and effect notwithstanding any investigations conducted by
or on behalf of the Acquirer; and



 
(c)
survive the completion of the transactions contemplated by this Agreement until
the second anniversary of the Closing Date and shall continue in full force and
effect for the benefit of the Acquirer during that period, except that a claim
for any breach of any of the representations and warranties contained in this
Agreement or in any agreement, instrument, certificate or other document
executed or delivered pursuant hereto involving fraud or fraudulent
misrepresentation may be made at any time following the Closing Date, subject
only to applicable limitation periods imposed by law.



 
(d)
to the extent they have not been fully performed at or prior to the Time of
Closing, each and every representation and warranty of the Vendors contained in
this Agreement and any agreement, instrument, certificate or other document
executed or delivered pursuant to this Agreement shall survive the completion of
the transactions contemplated by this Agreement and, notwithstanding such
completion, shall continue in full force and effect for the benefit of the
Acquirer.



3.3                      For the avoidance of doubt and notwithstanding anything
to the contrary contained in this Agreement, all representations and warranties,
unless expressly provided otherwise in this Agreement, are in respect of matters
and events on or before the Closing and not after.




Article 4
WARRANTIES AND REPRESENTATIONS BY THE ACQUIRER




4.1                      Warranties and Representations by the Acquirer.  In
order to induce the Vendors and the Company to enter into and consummate this
Agreement, the Acquirer hereby warrants to and represents to each of the Vendors
and the Company, with the intent that each of the Vendors and the Company will
rely thereon in entering into this Agreement and in concluding the transactions
contemplated herein, that, to the best of the knowledge, information and belief
of the Acquirer, after having made due inquiry:


Corporate Status of the Acquirer


 
(a)
the Acquirer is a company with limited liability duly and properly incorporated,
organized and validly subsisting under the laws of the State of Nevada being the
only jurisdiction where it is required to be registered for the purpose of
enabling it to carry on its business and own its property as presently carried
on and owned;

 
 
12

--------------------------------------------------------------------------------

 

 
 
(b)
the Acquirer has good and sufficient power, authority and right to own or lease
its property, to enter into this Agreement and to perform its obligations
hereunder;



Authorization


 
(c)
this Agreement has been duly authorized, executed and delivered by the Acquirer
and is a legal, valid and binding obligation of the Acquirer, enforceable
against the Acquirer, as the case may be, by the Vendors and/or the Company in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and except
that equitable remedies may be granted only in the discretion of a court of
competent jurisdiction;



Share Capital


 
(d)
the authorized capital of the Acquirer currently consists of 1,100,000,000
shares of common stock with a par value of US$0.001 per share of which
44,919,000 shares of common stock of the Acquirer have been duly issued and are
outstanding as fully paid and non-assessable.  There are no bonds, debentures,
notes or other indebtedness of Acquirer which have the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which holders of the Acquirer’s common stock may vote;



 
(e)
all of the issued and outstanding shares of common stock of the Acquirer are
listed and posted for trading on the OTCBB;



 
(f)
the Acquirer will allot and issue the Acquirer Stock on the Closing Date in
accordance with Articles “2.2” and “2.3” hereinabove as duly authorized, fully
paid and non-assessable in the capital of the Acquirer, free and clear of all
actual or threatened liens, charges, security interests, options, encumbrances,
voting agreements, voting trusts, demands, limitations and restrictions of any
nature whatsoever, other than hold periods or other restrictions imposed under
applicable securities legislation or by securities regulatory authorities;



Options
 
 
13

--------------------------------------------------------------------------------

 

 
 
(g)
no person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase, subscription, allotment or issuance of any unissued shares or
other securities of the Acquirer;



Directors and Officers


 
(h)
the present directors and officers of the Acquirer are as follows:

 

  Name Position      
 
Alan Goh
President, CEO, CFO, Secretary, Treasurer and Director



Taxes


 
(i)
All tax returns, if any were filed, were correct and complete in all
respects.  All taxes due and owing by Acquirer or any of its subsidiaries have
been fully and timely paid.  Neither Acquirer nor any of its subsidiaries
currently is the beneficiary of any extension of time within which to file any
tax return.  No claim has ever been made by an authority in a jurisdiction where
Acquirer does not file tax returns that Acquirer is or may be subject to
taxation by that jurisdiction.  There are no liens for taxes (other than taxes
not yet due and payable) upon any of the assets of Acquirer or any of its
subsidiaries;



 
(j)
no foreign, federal, state, or local tax audits or administrative or judicial
tax proceedings are pending or being conducted with respect to
Acquirer.  Acquirer has not received from any foreign, federal, state, or local
taxing authority (including jurisdictions where Acquirer has not filed tax
returns) any (i) notice indicating an intent to open an audit or other review,
(ii) request for information related to tax matters, or (iii) notice of
deficiency or proposed adjustment for any amount of tax proposed, asserted, or
assessed by any taxing authority against Acquirer;



No Conflicts; Consents


 
(k)
the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof by the
Acquirer does not and will not:

 
 
14

--------------------------------------------------------------------------------

 

 
 
(i)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of its organizational documents, charter and its Bylaws;



 
(ii)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, rule, order, injunction, decree, regulation
or ruling of any Court, Regulatory Authority or governmental authority, domestic
or foreign, to which it is subject, or constitute or result in a default under
any agreement, contract, license, permit, or commitment to which the Acquirer is
a party;



 
(iii)
give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract, license or commitment to which the
Acquirer is a party;



 
(iv)
give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets; or



 
(v)
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under, or result in the creation of any lien upon any
of the properties or assets of Acquirer under, any provision of (i) the Acquirer
Charter or Bylaws, (ii) any material contract to which Acquirer is a party or by
which any of its properties or assets is bound or (iii) any material judgment or
material law applicable to Acquirer or its properties or assets; and



 
(l)
save for the approval of the directors of the Acquirer in respect of the
transactions contemplated by this Agreement including but not limited to the
issue and allotment of the Acquirer Stock and the Takeover; and the filing of
Articles of Exchange with the Nevada Secretary of State (if required), no other
consent or approval of, or registration, declaration or filing with, or permit
from, any governmental entity is required to be obtained or made by or with
respect to the Acquirer in connection with the execution, delivery and
performance of this Agreement or the consummation of the Takeover;



 
15

--------------------------------------------------------------------------------

 
Commission Documents; Undisclosed Liabilities


 
(m)
Acquirer has filed all reports, schedules, forms, statements and other documents
required to be filed by Acquirer with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act (all of the foregoing, including filings
incorporated by reference therein, the “Acquirer Commission Documents”) and all
the information contained within such Acquirer Commission Documents are true and
accurate in all material respects;



 
(n)
the Acquirer’s audited Financial Statements for the period ended July 31, 2008
and unaudited Financial Statements for the nine months period ended March 31,
2009 (both as exhibited in Schedule “B”) have been prepared in accordance with
US GAAP, are correct and complete and present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and financial condition of
the Acquirer as at the respective dates of and for the respective periods
covered by the Acquirer’s Financial Statements;



 
(o)
As of the date hereof and up to the Time of Closing the Acquirer will not have
any debts or liabilities whatsoever (whether accrued, absolute, contingent or
otherwise), including any liabilities for federal, state, provincial, sales,
excise, income, corporate or any other taxes of the Acquirer except for;



 
(i)
the debts and liabilities disclosed on, provided for or included in the
Acquirer’s Financial Statements;



 
(ii)
debts or liabilities disclosed in this Agreement or any Schedule hereto; and



 
(iii)
liabilities incurred by the Acquirer in the ordinary course of business and in
relation to this Agreement subsequent to the date of the most recent balance
sheet referred to in the Acquirer’s Financial Statements;



Books and Records
 
 
16

--------------------------------------------------------------------------------

 

 
 
(p)
the books and records of the Acquirer fairly and correctly set out and disclose,
in all material respects, in accordance with US GAAP, the financial condition of
the Acquirer as of the date of this Agreement and all material financial
transactions of the Acquirer have been accurately recorded in such books and
records so as to give a true and fair view of the state of affairs of the
Acquirer and of the profit or loss for the period concerned;



Litigation


 
(q)
there is no action, suit, inquiry, notice of violation, proceeding (including
any partial proceeding such as a deposition) or investigation pending or
threatened in writing against or affecting the Acquirer, any subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of
either this Agreement or the Acquirer Stock or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in an Acquirer Material Adverse Effect. Neither the Acquirer
nor any director or officer thereof (in his capacity as such), is or has been
the subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty;



Real, Personal and Intellectual Property


 
(r)
Acquirer does not own any real property.  Acquirer has good title to, or valid
leasehold interests in all of its properties and assets used in the conduct of
its business;



 
(s)
there are no claims pending or, to the knowledge of Acquirer threatened, that
Acquirer is infringing or otherwise adversely affecting the rights of any person
with regard to any Intellectual Property right;



Labor Matters


 
(t)
there are no collective bargaining or other labor union agreements to which
Acquirer is a party or by which it is bound;



Certain Registration Matters


 
(u)
Acquirer has not granted or agreed to grant to any person any rights (including
“piggy-back” registration rights) to have any securities of Acquirer registered
with the Commission or any other governmental authority;



 
17

--------------------------------------------------------------------------------

 
Full Disclosure


 
(v)
the Acquirer has no information or knowledge of any fact not communicated to the
Vendors and the Company and relating to the Acquirer or to the Acquirer’s
business or to its issued and outstanding securities which, if known to the
Vendors and/or the Company, might reasonably be expected to deter the Vendors
and/or the Company from entering into this Agreement or from completing the
transactions contemplated by this Agreement.



Corporate Records


 
(w)
the Corporate records and minute books of the Acquirer contain complete and
accurate minutes, (duly signed by the chairman and/or secretary of the
appropriate meeting) of all meetings of the directors and shareholders of the
Acquirer since its date of incorporation;



 
(x)
the share certificate records, the securities register, the register of
disclosures, the register of directors and officers for the Acquirer are
contained in the corporate minute book and are complete and accurate in all
respects;



Accuracy of Warranties


 
(y)
neither this Agreement nor any document, schedule, list, certificate,
declaration under oath or written statement now or until the Time of Closing
furnished by the Acquirer to the Vendors or the Company in connection with the
transactions contemplated by this Agreement contains or will contain any untrue
statement or representation of a material fact on the part of the Acquirer, or
omits or will omit on behalf of the Acquirer to state a material fact necessary
to make any such statement or representation therein or herein contained not
misleading.



4.2                      Survival of the Representations and Warranties by the
Acquirer.  To the extent they have not been fully performed at or prior to the
Time of Closing, each representation and warranty of the Acquirer contained in
this Agreement or in any document, instrument, certificate or undertaking given
pursuant hereto shall:


 
(a)
be materially true and correct on and as of the Closing Date with the same force
and effect as though made or given on the Closing Date;

 
 
18

--------------------------------------------------------------------------------

 

 
 
(b)
remain in full force and effect notwithstanding any investigations conducted by
or on behalf of the Company and/or Vendors, and



 
(c)
survive the completion of the transactions contemplated by this Agreement until
the second anniversary of the Closing Date and shall continue in full force and
effect for the benefit of the Vendors and the Company during that period, except
that a claim for any breach of any of the representations and warranties
contained in this Agreement or in any agreement, instrument, certificate or
other document executed or delivered pursuant hereto involving fraud or
fraudulent misrepresentation may be made at any time following the Closing Date,
subject only to applicable limitation periods imposed by law.



 
(d)
To the extent they have not been fully performed at or prior to the Time of
Closing, each and every representation and warranty of the Acquirer contained in
this Agreement and any agreement, instrument, certificate or other document
executed or delivered pursuant to this Agreement shall survive the completion of
the transactions contemplated by this Agreement and, notwithstanding such
completion, shall continue in full force and effect for the benefit of the
Vendors and the Company.



4.3           For the avoidance of doubt and notwithstanding anything to the
contrary contained in this Agreement, all representations and warranties, unless
expressly provided otherwise in this Agreement, are in respect of matters and
events on or before the Closing and not after.




Article 5
CONDITIONS PRECEDENT TO CLOSING




5.1                      Parties’ Conditions Precedent prior to the Closing
Date.  All of the rights, duties and obligations of each of the Parties hereto
under this Agreement are subject to the following conditions precedent for the
exclusive benefit of each of the Parties to be fulfilled in all material aspects
in the reasonable opinion of each of the Parties or to be waived by each or any
of the Parties, as the case may be, as soon as possible after the Execution
Date; however, unless specifically indicated as otherwise, not later than the
Time of Closing: the specific ratification of the terms and conditions of this
Agreement by the Board of Directors of the Acquirer within five business days of
the due and complete execution of this Agreement by each of the Parties hereto
(the “Acquirer’s Ratification”).


 
19

--------------------------------------------------------------------------------

 
5.2                      Parties’ Waiver of Conditions Precedent.   The
conditions precedent set forth in Article “5.1” hereinabove are for the
exclusive benefit of each of the Parties hereto and may be waived by each of the
Parties in writing either in whole or in part at or prior to the Time of
Closing.


5.3                      The Vendors’ and the Company’s Conditions
Precedent.  The acquisition of the Company Stock is subject to the following
terms and conditions for the exclusive benefit of the Vendors and the Company,
to be fulfilled or performed at or prior to the Time of Closing:


 
(a)
the representations and warranties of the Acquirer contained in this Agreement
shall be true and correct in all material respects at the Time of Closing, with
the same force and effect as if such representations and warranties were made at
and as of such time;



 
(b)
all of the terms and conditions of this Agreement to be complied with or
performed by the Acquirer at or before the Time of Closing shall have been
complied with or performed in all material respects;



 
(c)
there shall have been obtained, from all appropriate federal, provincial,
municipal or other governmental or administrative bodies, such licenses,
permits, consents, approvals, certificates, registrations and authorizations as
are required by law, if any, to be obtained by the Acquirer to permit the
issuance and delivery of the Acquirer Stock to the Vendors contemplated hereby;



 
(d)
no legal or regulatory action or proceeding shall be pending or threatened by
any person to enjoin, restrict or prohibit the acquisition of the Company Stock
contemplated hereby;



 
(e)
the Acquirer shall have delivered a letter of resignation from Mr. Alan Goh from
the positions of Chief Executive Officer, President, Chief Financial Officer and
Treasurer of the Acquirer, effective upon the Closing;



 
(f)
the Acquirer shall have delivered evidence of the due appointment of Johnny Lian
Tian Yong as the Chief Executive Officer and Chairman of the Acquirer, effective
upon the Closing;



 
(g)
on or prior to the Closing, the Acquirer shall take all action necessary to (i)
cause the number of directors that will comprise the full Board of Directors of
the Acquirer effective as of immediately following the Closing to be fixed at
five, (ii) cause the Board of Directors of the Acquirer effective as of
immediately following the Closing to consist of (A) four members designated by
the Company, and (B) Alan Goh, and (iii) cause the individuals identified or
designated pursuant to subclause (A) of the preceding clause (ii) to be
appointed to the Board of Directors of the Acquirer effective as of immediately
following the Closing; and

 
 
20

--------------------------------------------------------------------------------

 

 
 
(h)
prior to the Closing, the Acquirer shall take all action necessary to cause Mr.
Alan Goh to execute an agreement with the Acquirer regarding the cancellation of
24,000,000 shares of the Acquirer’s common stock with a par value of US$0.001
per share, concurrently with issue and allotment of the Acquirer Stock to the
Vendors.



If any of the conditions contained in this Article “5.3” shall not be performed
or fulfilled at or prior to the Time of Closing to the satisfaction of the
Vendors and the Company, acting reasonably, the Vendors and/or the Company may,
by notice to the Acquirer, terminate this Agreement and the obligations of the
Vendors, the Company and the Acquirer under this Agreement, other than the
obligations contained in Article “8” hereinbelow, shall be terminated, provided
that the Vendors and the Company may also bring an action pursuant to Article
“7” against the Acquirer for damages suffered by the Vendors and/or the Company
where the non-performance or non-fulfillment of the relevant condition is as a
result of a breach of representation or warranty by the Acquirer.  Any such
condition may be waived in whole or in part by the Vendors and the Company in
writing without prejudice to any claims it may have for breach of representation
or warranty.


5.4                      Acquirer’s Conditions Precedent prior to the Closing
Date.  The acquisition of the Company Stock is subject to the following terms
and conditions for the exclusive benefit of the Acquirer, to be fulfilled or
performed at or prior to the Time of Closing:


 
(a)
the representations and warranties of the Vendors contained in this Agreement
shall be true and correct at the Time of Closing, with the same force and effect
as if such representations and warranties were made at and as of such time;



 
(b)
all of the terms and conditions of this Agreement to be complied with or
performed by the Vendors and the Company at or before the Time of Closing shall
have been complied with or performed in all material respects;



 
(c)
there shall have been obtained, from all appropriate federal, provincial,
municipal or other governmental or administrative bodies, such licenses,
permits, consents, approvals, certificates, registrations and authorizations as
are required to be obtained, if any, by the Vendors and the Company to permit
the change of ownership of the Company Stock contemplated hereby; and

 
 
21

--------------------------------------------------------------------------------

 

 
 
(e)
no legal or regulatory action or proceeding shall be pending or threatened by
any person to enjoin, restrict or prohibit the acquisition of the Company Stock
contemplated hereby.



If any of the conditions contained in this Article “5.4” shall not be performed
or fulfilled at or prior to the Time of Closing to the satisfaction of the
Acquirer, acting reasonably, the Acquirer may, by notice to the Vendors and the
Company, terminate this Agreement and the obligations of the Vendors, the
Company and the Acquirer under this Agreement, other than the obligations set
forth in Article “8”, shall be terminated, provided that the Acquirer may also
bring an action pursuant to Article “7” against the Vendors for damages suffered
by the Acquirer where the non-performance or non-fulfillment of the relevant
condition is as a result of a breach of representation or warranty by the
Vendors.  Any such condition may be waived in whole or in part by the Acquirer
without prejudice to any claims it may have for breach of representation or
warranty.




Article 6
CLOSING AND EVENTS OF CLOSING




6.1                      Closing and Closing Date.   The closing (the “Closing”)
of the acquisition of the Company Stock and the issuance and delivery of the
Acquirer Stock, as contemplated in the manner as set forth in Article “2”
hereinabove, together with all of the transactions contemplated by this
Agreement shall occur on [August 3, 2009] (the “Closing Date”), or on such
earlier or later Closing Date as may be agreed to in advance and in writing by
each of the Parties hereto, and will be closed at the offices of counsel for the
Acquirer, Jensen Lunny MacInnes Law Corporation located at 555 W. Hastings St.,
Suite 2550, Vancouver, BC, Canada  V6B 4N5, at 2:00 p.m. (New York City time)
(11:00 am Vancouver Time) on the Closing Date.


6.2                      Latest Closing Date.   If the Closing Date has not
occurred by [August 5, 2009] subject to an extension as may be mutually agreed
to by the Parties for a maximum of 15 days per extension, then the Acquirer and
the Vendors shall each have the option to terminate this Agreement by delivery
of written notice to the other Party. Upon delivery of such notice, this
Agreement shall cease to be of any force and effect except for Article “8”
hereinbelow, which shall remain in full force and effect notwithstanding the
termination of this Agreement.


 
22

--------------------------------------------------------------------------------

 
6.3                      Documents to be delivered by the Company and the
Vendors prior to the Closing Date.   Not later than the Closing Date, and in
addition to the documentation which is required by the agreements and conditions
precedent which are set forth hereinabove, the Company and the Vendors shall
also execute and deliver or cause to be delivered to Acquirer’s counsel all such
other documents, resolutions and instruments as may be necessary, in the opinion
of counsel for the Acquirer, acting reasonably, to complete all of the
transactions contemplated by this Agreement and including, without limitation,
the necessary transfer of all of the Company Stock to the Acquirer free and
clear of all liens, security interests, charges and encumbrances, and in
particular including, but not being limited to, the following materials:


 
(a)
all documentation as may be reasonably necessary to ensure that all of the
Company Stock has been transferred, assigned and are registerable in the name of
and for the benefit of the Acquirer under all applicable corporate and
securities laws;



 
(b)
certificates representing the Company Stock registered in the name of the
Vendors, duly endorsed for transfer to the Acquirer and/or irrevocable stock
powers transferring the Company Stock to the Acquirer;



 
(c)
certificates representing the Company Stock registered in the name of the
Acquirer; and



 
(d)
a certified copy of the resolutions of the directors (and of the
Vendors/shareholders, if necessary) of the Company authorizing the transfer by
the Vendors to the Acquirer of the Company Stock.



6.4                      Documents to be delivered by the Acquirer prior to the
Closing Date.  Not later than the Closing Date, and in addition to the
documentation which is required by the agreements and conditions precedent which
are set forth hereinabove, the Acquirer shall also execute and deliver or cause
to be delivered to the Company’s and the Vendors’ counsel, all such other
documents, resolutions and instruments that may be necessary, in the opinion of
counsel for the Company and the Vendors, acting reasonably, to complete all of
the transactions contemplated by this Agreement and including, without
limitation, the necessary acceptance of the transfer of all of the Acquirer
Stock to the Vendors free and clear of all liens, charges and encumbrances, and
in particular including, but not being limited to, the following materials:


 
(a)
a copy of the resolutions of the directors of the Acquirer providing for the
approval and ratification of all of the transactions contemplated hereby;



 
(b)
certificates representing the Acquirer Stock issued to the Vendors in accordance
with Articles “2.2” and “2.3” hereinabove;

 
 
23

--------------------------------------------------------------------------------

 

 
 
(c)
a copy of the audited Acquirer’s Financial Statements for the period ended July
31, 2008, and unaudited Financial Statements for the nine months period ended 31
March, 2009; and



 
(d)
all such other documents and instruments as the Company’s and the Vendors’
respective counsel may reasonably require.





Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS




7.1                      Indemnification.   The Parties hereto agree to
indemnify and save harmless the other Parties hereto and including, where
applicable, their respective affiliates, directors, officers, employees and
agents (each such party being an “Indemnified Party”) from and against and agree
to be liable for any and all losses, claims, actions, suits, proceedings,
damages, liabilities or expenses of whatever nature or kind, including any
investigation expenses incurred by any Indemnified Party, to which an
Indemnified Party may become subject due to a breach or failure to comply with
an obligation by a Party under the terms and conditions of this Agreement.


7.2                      No Indemnification.   This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.


7.3                      Claim of Indemnification.   The Parties hereto agree to
waive any right they might have of first requiring the Indemnified Party to
proceed against or enforce any other right, power, remedy, security or claim
payment from any other person before claiming this indemnity.


7.4                      Notice of Claim.   In case any action is brought
against an Indemnified Party in respect of which indemnity may be sought against
any of the Parties hereto, the Indemnified Party will give the relevant Party
hereto prompt written notice of any such action of which the Indemnified Party
has knowledge and such Party will undertake the investigation and defense
thereof on behalf of the Indemnified Party, including the prompt consulting of
counsel acceptable to the Indemnified Party affected and the payment of all
expenses.  Failure by the Indemnified Party to so notify shall not relieve any
Party hereto of such Party’s obligation of indemnification hereunder unless (and
only to the extent that) such failure results in a forfeiture by any Party
hereto of substantive rights or defenses.


7.5                      Settlement.   No admission of liability and no
settlement of any action shall be made without the consent of each of the
Parties hereto and the consent of the Indemnified Party affected, such consent
not to be unreasonably withheld.


 
24

--------------------------------------------------------------------------------

 
7.6                      Legal Proceedings.   Notwithstanding that the relevant
Party hereto will undertake the investigation and defense of any action, an
Indemnified Party will have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel will be at the expense of the Indemnified Party unless:


 
(a)
such counsel has been authorized by the relevant Party hereto;



 
(b)
the relevant Party hereto has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



 
(c)
the named parties to any such action include that any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



 
(d)
there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party hereto.



7.7                      Limitation of damages and Severability.   No liability
shall in any event arise in respect of any claim for breach of any of the
representations and warranties given by any Party under the terms of this
Agreement or any misrepresentation by any Party under the terms of this
Agreement or any breach of any terms and conditions under this Agreement unless
the amount claimed (together with the aggregate amount of any previous claims)
shall exceed US$10,000 as at the date of the claim.


For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement, the Parties agree and acknowledge that each of the
Vendor’s liability under this Agreement shall be several only and shall not be
joint.




Article 8
NON-DISCLOSURE




8.1                      Public Announcements and Disclosure to Regulatory
Authorities.   All information relating to the Agreement and the transaction
contemplated therein shall be treated as confidential and no public disclosure
shall be made by any Party without the prior approval of the Company and the
Acquirer.  Notwithstanding the provisions of this Article, the Parties hereto
agree to make such public announcements and disclosure to the Regulatory
Authorities of this Agreement promptly upon its execution in accordance with the
requirements of applicable securities legislation and regulations.


 
25

--------------------------------------------------------------------------------

 


Article 9
ASSIGNMENT AND AMENDMENT




9.1                      Assignment.   Save and except as provided herein, no
Party hereto may sell, assign, pledge or mortgage or otherwise encumber all or
any part of its respective interests herein without the prior written consent of
all of the other Parties hereto.


9.2                      Amendment.   This Agreement and any provision thereof
may only be amended in writing and only by duly authorized signatories of each
of the respective Parties hereto.




Article 10
FORCE MAJEURE




10.1                      Events.   If any Party hereto is at any time prevented
or delayed in complying with any provisions of this Agreement by reason of
strikes, walk-outs, labor shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.


10.2                      Notice.   A Party shall, within seven calendar days,
give notice to the other Parties of each event of force majeure under Article
“10.1” hereinabove, and upon cessation of such event shall furnish the other
Parties with notice of that event together with particulars of the number of
days by which the obligations of that Party hereunder have been extended by
virtue of such event of force majeure and all preceding events of force majeure.




 
26

--------------------------------------------------------------------------------

 
Article 11
ARBITRATION




11.1                      Arbitration.   Any dispute arising out of or in
connection with this contract, including any question regarding its existence,
validity or termination, shall be referred to and finally resolved by
arbitration in Singapore in accordance with the Arbitration Rules of the
Singapore International Arbitration Centre (“SIAC” ) for the time being in
force, which rules are deemed to be incorporated by reference in this clause.
The Tribunal shall consist of one arbitrator to be appointed by the Chairman of
the SIAC. The language of the arbitration shall be English.




Article 12
DEFAULT AND TERMINATION




12.1                      Default.   The Parties hereto agree that if any Party
hereto is in default with respect to any of the provisions of this Agreement
(herein called the “Defaulting Party”), the non-defaulting Party (herein called
the “Non-Defaulting Party”) shall give notice to the Defaulting Party
designating such default, and within 10 calendar days after its receipt of such
notice, the Defaulting Party shall either:


 
(a)
cure such default, or commence proceedings to cure such default and prosecute
the same to completion without undue delay; or



 
(b)
give the Non-Defaulting Party notice that it denies that such default has
occurred and that it is submitting the question to arbitration as herein
provided.



12.2                      Arbitration.   If arbitration is sought, a Party shall
not be deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article “11” hereinabove.


12.3                      Curing the Default.   If:


 
(a)
the default is not so cured or the Defaulting Party does not commence or
diligently proceed to cure the default; or



 
(b)
arbitration is not so sought; or



 
(c)
the Defaulting Party is found in arbitration proceedings to be in default, and
fails to cure it within five calendar days after the rendering of the
arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.


 
27

--------------------------------------------------------------------------------

 
12.4                      Termination.   In addition to the foregoing it is
hereby acknowledged and agreed by the Parties hereto that this Agreement will be
terminated in the event that:


 
(a)
the conditions specified in section “5.1” hereinabove have not been satisfied at
or prior to the Time of Closing;



 
(c)
either of the Parties hereto has not either satisfied or waived each of their
respective conditions precedent at or prior to the Time of Closing in accordance
with the provisions of Article “5” hereinabove unless extended;



 
(d)
either of the Parties hereto has failed to deliver or caused to be delivered any
of their respective documents required to be delivered by Articles “5” and “6”
hereinabove at or prior to the Time of Closing in accordance with the provisions
of Articles “5” and “6” unless extended; or



 
(e)
the Closing has not occurred on or before [August 5, 2009], or such later date,
all in accordance with Article “6.2” hereinabove; or



 
(f)
by agreement in writing by each of the Parties hereto;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Article “8” hereinabove.


12.5                      For the avoidance of doubt, it is agreed that any
termination of this Agreement (howsoever occasioned) shall not affect any
accrued rights or liabilities of any of the Parties to this Agreement nor shall
it affect the coming into force or the continuance in force of any provision
hereof which is expressly or by implication intended to come into or continue in
force on or after such termination.




Article 13
NOTICE




13.1                      Notice.   Each notice, demand or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be sent by prepaid registered mail deposited in a post office addressed to
the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified above.  The date of receipt of such notice,
demand or other communication shall be the date of delivery thereof if
delivered, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the third calendar day after the same shall have been so
mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.


 
28

--------------------------------------------------------------------------------

 
13.2                      Change of Address.   Either Party may at any time and
from time to time notify the other Party in writing of a change of address and
the new address to which notice shall be given to it thereafter until further
change.




Article 14
GENERAL PROVISIONS




14.1                      Entire Agreement.   This Agreement constitutes the
entire agreement to date between the Parties hereto and supersedes every
previous agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties with respect to the subject matter of this
Agreement and including, without limitation, the agreement as between the
Acquirer, the Vendors and the Company.


14.2                      Enurement.   This Agreement will enure to the benefit
of and will be binding upon the Parties hereto, their respective heirs,
executors, administrators and assigns.


14.3                      Schedules.   The Schedules to this Agreement are
hereby incorporated by reference into this Agreement in its entirety.


14.4                      Time of the Essence.   Time will be of the essence of
this Agreement.


14.5                      Representation and Costs.   It is hereby acknowledged
and agreed by the Parties hereto that each Party to this Agreement will bear and
pay its own costs, legal and otherwise, in connection with its respective
preparation, review and execution of this Agreement, and, in particular, that
the costs involved in the preparation of this Agreement, and all documentation
necessarily involved thereto, by Jensen Lunny MacInnes Law Corporation shall be
at the cost of the Acquirer.


14.6                      Applicable Law.   This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Nevada, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.


14.7                      Further Assurances.   The Parties hereto hereby,
jointly and severally, covenant and agree to forthwith, upon request, execute
and deliver, or cause to be executed and delivered, such further and other
deeds, documents, assurances and instructions as may be required by the Parties
hereto or their respective counsel in order to carry out the true nature and
intent of this Agreement.


 
29

--------------------------------------------------------------------------------

 
14.8                      Severability and Construction.   Each Article,
section, paragraph, term and provision of this Agreement, and any portion
thereof, shall be considered severable, and if, for any reason, any portion of
this Agreement is determined to be invalid, contrary to or in conflict with any
applicable present or future law, rule or regulation in a final unappealable
ruling issued by any court, agency or tribunal with valid jurisdiction in a
proceeding to any of the Parties hereto is a party, that ruling shall not impair
the operation of, or have any other effect upon, such other portions of this
Agreement as may remain otherwise intelligible (all of which shall remain
binding on the Parties and continue to be given full force and agreement as of
the date upon which the ruling becomes final).


14.9                      Captions.   The captions, section numbers, Article
numbers and Schedule numbers appearing in this Agreement are inserted for
convenience of reference only and shall in no way define, limit, construe or
describe the scope or intent of this Agreement nor in any way affect this
Agreement.


14.10                    Currency.   Unless otherwise stipulated, all references
to money amounts herein shall be the lawful currency of the United States of
America.


14.11                    Counterparts.   This Agreement may be signed by the
Parties hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the effective
Execution Date as set forth on the front page of this Agreement.


14.12                    No Partnership or Agency.   The Parties hereto have not
created a partnership and nothing contained in this Agreement shall in any
manner whatsoever constitute any Party the partner, agent or legal
representative of any other Party, nor create any fiduciary relationship between
them for any purpose whatsoever.  No Party shall have any authority to act for,
or to assume any obligations or responsibility on behalf of, any other party
except as may be, from time to time, agreed upon in writing between the Parties
or as otherwise expressly provided.


14.13                    Consents and Waivers.   No consent or waiver expressed
or implied by either Party hereto in respect of any breach or default by any
other Party in the performance by such other of its obligations hereunder shall:


 
(a)
be valid unless it is in writing and stated to be a consent or waiver pursuant
to this Article;

 
 
30

--------------------------------------------------------------------------------

 

 
 
(b)
be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;



 
(c)
constitute a general waiver under this Agreement; or



 
(d)
eliminate or modify the need for a specific consent or waiver pursuant to this
Article in any other or subsequent instance.



























[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
31

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF each of the Parties hereto has hereunto executed this
Agreement as of the Execution Date as set forth on the front page of this
Agreement.


 
 
TECHMEDIA ADVERTISING
)
MAURITIUS
)
the Company herein,
)
 
)
 
)
Per: /s/ Ratner Vellu
)
Authorized Signatory
)
 
)
Ratner Vellu, Director
)
(print name and title)
             
TECHMEDIA ADVERTISING, INC.
)
the Acquirer herein,
)
 
)
 
)
Per: /s/ Alan Goh
)
Authorized Signatory
)
 
)
Alan Goh, President and director
)
(print name and title)
 

 
 
32

--------------------------------------------------------------------------------

 
 


TERNES CAPITAL LTD.
)
 
a Vendor herein,
)
   
)
   
)
 
Per: /s/ Ratner Vellu
)
 
Authorized Signatory
)
   
)
 
Ratner Vellu, Director and Shareholder
)
 
(print name and title)
                     
SIGNED and DELIVERED by
)
 
JOHNNY LIAN TIAN YONG, a Vendor
)
 
herein, in the presence of:
)
   
)
 
/s/ Chua Weiming
)
 
Witness Signature
)
/s/ Johnny Lian Tian Yong
68 Mei Hwan Dr., #03-14
)
      JOHNNY LIAN TIAN YONG
Singapore  568430
)
 
Witness Address
)
   
)
 
Chua Weiming, Consultant
)
 
Witness Name and Occupation
)
                   
ONEMEDIA LIMITED
)
 
a Vendor herein,
)
   
)
   
)
 
Per: /s/ Ma Ong Kee
 
)
Authorized Signatory
)
   
)
 
Ma Ong Kee
)
 
(print name and title)
   



 
33

--------------------------------------------------------------------------------

 
                                                                           
Schedule A


This is Schedule “A” to that certain Share Exchange Agreement among TechMedia
Advertising, Inc., TechMedia Advertising Mauritius and the vendor shareholders
of TechMedia Advertising Mauritius



 
Company Stock and Vendors
             
Issued Capital:
 
10 ordinary shares
                 
Vendors:
 
   
Ternes Capital Ltd.:
3 ordinary shares
 
P.O. Box 957
 
 
Offshore Incorporations Centre
   
Road Town, Tortola
   
British Virgin Islands
               
Johnny Lian Tian Yong:
3 ordinary shares
 
Blk 84 Jalan Daud
 
 
#06-01 Windy Heights
   
Singapore 419593
               
OneMedia Limited:
4 ordinary shares
 
P.O. Box 1239
   
Offshore Incorporations Centre
   
Victoria Mahe, Seychelles
       


 
34

--------------------------------------------------------------------------------

 
 




Schedule B


This is Schedule “B” to that certain Share Exchange Agreement among TechMedia
Advertising, Inc., TechMedia Advertising Mauritius and the vendor shareholders
of TechMedia Advertising Mauritius




Financial Statements of the Acquirer

 

 
1.
Audited Financial Statements for the period ended July 31, 2008; and
     
2. 
Unaudited Financial Statements for the nine months period ended March 31, 2009.





 
 
 
 

 
 
35

--------------------------------------------------------------------------------

 

